Citation Nr: 1001447	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-28 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disorder, 
to include as secondary to service-connected Type II diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from December 1971 to 
August 1983, as well as a period of active duty for training 
(ACDUTRA) with the Mississippi Army National Guard from May 
27, 1989 to June 10, 1989.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and June 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In addition, in his February 2007 Substantive Appeal (VA Form 
9), the Veteran requested a hearing at the Board's offices in 
Washington, DC, but he cancelled that request in a November 
2007 statement.  As such, the Board hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(e) (2009).  


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss and tinnitus in a September 2004 rating decision.  
Although the Veteran submitted a Notice of Disagreement (NOD) 
with that decision, he did not perfect an appeal to the 
Board.

2.  The additional evidence received since the earlier appeal 
is either cumulative or redundant of evidence previously 
considered, does not relate to an unestablished fact 
necessary to substantiate the bilateral hearing loss and 
tinnitus claims, and does not raise a reasonable possibility 
of substantiating them.

3.  The RO denied service connection for coronary artery 
disease, to include as secondary to Type II diabetes mellitus 
in an April 2003 rating decision.  Although the Veteran 
submitted a NOD with that decision, he did not perfect an 
appeal to the Board.

4.  The additional evidence received since the earlier appeal 
is either cumulative or redundant of evidence previously 
considered, does not relate to an unestablished fact 
necessary to substantiate the heart disorder claim, and does 
not raise a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  As to the bilateral hearing loss and tinnitus issues, the 
September 2004 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 20.202, 
20.302, 20.1103 (2009).   

2.  New and material evidence has not been received since the 
September 2004 rating decision to reopen the claims for 
service connection for bilateral hearing loss and tinnitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  As to the heart disorder issue, the April 2003 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d); 20.200, 20.201, 20.202, 20.302, 20.1103 (2009).   

4.  New and material evidence has not been received since the 
April 2003 rating decision to reopen the claim for service 
connection for a heart disorder, including on a secondary 
basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in May 2005, 
September 2005, and April 2006.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
new and material evidence claims as well as his underlying 
service connection claims; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the April 2006 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

In addition, with regard to the new and material evidence 
claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter 
to the claimant that: (1) notifies him or her of the evidence 
and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence under 
either the old or new standard); (2) identifies what specific 
evidence is required to substantiate the element or elements 
needed for service connection that were found insufficient in 
the prior denial on the merits; and (3) provides general VCAA 
notice for the underlying service connection claim.  In this 
vein, the May 2005 and April 2006 VCAA notice letters are 
compliant with the Court's decision in Kent, supra.  

Thus, the Veteran has clearly received all required notice in 
this case, such that there is no error in the content of VCAA 
notice.    

With regard to the timing of VCAA notice, in Pelegrini II, 
the Court, in part, held a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  18 Vet. App. at 120.  
Here, certain VCAA notice was provided after the initial 
unfavorable September 2005 AOJ decision.  However, 
the Federal Circuit Court and Veterans Claims Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a Statement of the Case (SOC) 
or Supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  In fact, as a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, the timing error was cured.  After providing the 
additional VCAA notice in April 2006, the RO again went back 
and readjudicated the heart disorder claim in the more recent 
April 2007 SSOC.  So each time after providing the required 
notice, the RO reconsidered the claim - including to address 
any additional evidence received in response to the notice.  
So the timing defect in the notice has been rectified.  
Prickett, 20 Vet. App. at 376.  As such, the Board concludes 
prejudicial error in the timing or content of VCAA notice has 
not been demonstrated.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency).

With respect to the duty to assist, this duty has been met as 
to both the original claim for service connection and also 
the petition to reopen based on new and material evidence.  
The RO has secured the Veteran's service treatment records 
(STRs), service personnel records (SPRs), Social Security 
Administration (SSA) records, National Guard records, 
relevant VA treatment records, several VA examinations, and 
private medical evidence as identified and authorized by the 
Veteran.  The Veteran has submitted personal statements, lay 
statements from others, and private medical evidence.  

The Board notes that the Veteran's representative has 
requested new VA medical examinations to determine the 
etiology of his bilateral hearing loss, tinnitus, and heart 
disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  However, since these are new and material 
evidence claims, the duty to provide a VA examination and 
opinion only applies once there is new and material evidence 
to reopen the previously denied claims.  See 38 C.F.R. 
3.159(c)(4)(C)(iii).  Here, the Board finds below that there 
is no new and material evidence to reopen the claims on 
appeal; hence, a remand for a new VA examination and opinion 
is not warranted.  In summary, the Board is satisfied that 
all relevant evidence identified by the Veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

New and Material Evidence to Reopen the Bilateral Hearing 
Loss and Tinnitus Claims

The RO originally denied service connection for bilateral 
hearing loss and tinnitus in a September 2004 rating 
decision.  Although the Veteran submitted a NOD with that 
decision, he did not perfect his appeal of that claim by 
filing a timely Substantive Appeal (e.g., VA Form 9 or 
equivalent statement) after the RO sent him a July 2005 SOC.  
Therefore, the September 2004 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.202, 20.302, 20.1103 (2009).   

The RO chose to reopen the new and material evidence claims 
for bilateral hearing loss and tinnitus in the January 2007 
SOC.  Regardless of the RO's actions, the Board has 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 
F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 
1992).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the bilateral hearing loss and tinnitus claims before 
proceeding to readjudicate the underlying merits of these 
claims.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.
          
The Veteran's claim to reopen service connection for 
bilateral hearing loss and tinnitus was received in January 
2006.  Therefore, the amended regulations are for 
application.  See 66 Fed. Reg. at 45,620 (applying the 
revised version of 38 C.F.R. § 3.156 to petitions to reopen 
filed on or after August 29, 2001).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the evidence in question 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

The RO denied service connection for bilateral hearing loss 
and tinnitus in the final September 2004 rating decision, 
since the evidence of record did not establish bilateral 
hearing loss or tinnitus during service.  In fact, there was 
competent medical evidence against a nexus between current 
bilateral hearing loss and tinnitus and noise exposure during 
his military service.  In addition, the subsequent July 2005 
SOC stated there was no evidence of sensorineural hearing 
loss within one year of service. 

Evidence of record at the time of the final September 2004 
rating decision and July 2005 SOC consisted of STRs, SPRs, 
National Guard records, Department of the Army records, 
Social Security Administration (SSA) records, VA treatment 
records, VA examinations, private medical evidence, a 
Veterans Health Administration (VHA) medical opinion, 
personal statements from the Veteran; and lay statements from 
others.  

The additional evidence received since the final September 
2004 rating decision and July 2005 SOC consists of personal 
statements from the Veteran, lay statements from friends and 
family, argument from his representative, VA treatment 
records, private medical evidence, a VA audiogram, and a VA 
heart examination.  

The Board finds that the lay statements by the Veteran, lay 
statements from his family and friends, and argument from his 
representative are cumulative of evidence that was previously 
of record.  Specifically, this evidence merely repeats and 
summarizes his contention that he has experienced bilateral 
hearing loss and tinnitus due to acoustic trauma ever since 
his military service.  Similar lay assertions from his family 
are previously of record.  Cumulative or redundant evidence 
is not new and material.  38 C.F.R. § 3.156(a).  In this 
regard, lay statements or assertions from the Veteran and 
other family and friends which are cumulative of previous 
contentions that were considered by the decision maker at the 
time of the prior disallowance of the claim are not "new" 
evidence.  Bostain v. West, 11 Vet. App. 124, 127 (1998).  
The Board is not required to reopen a claim solely based upon 
lay assertions from the Veteran or his representative.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  
      
With respect to the remaining medical evidence, the Board 
finds that, although this additional medical evidence is 
"new" and, therefore, not cumulative or redundant of 
evidence on file at the time of the final September 2004 
rating decision and July 2005 SOC, it nonetheless is not 
"material" within the meaning of 38 C.F.R. § 3.156(a).  

Specifically, his VA audiogram only continues to document 
current bilateral hearing loss.  Other VA treatment records, 
private medical evidence, and a VA heart examination do not 
even pertain or relate in any way to his claims for service 
connection for bilateral hearing loss and tinnitus.  This 
evidence therefore does not relate to an unestablished fact 
necessary to substantiate the claims, and thus does not raise 
a reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156(a).     
   
Accordingly, the Board finds no new and material evidence has 
been submitted to reopen the claims for service connection 
for bilateral hearing loss and tinnitus.  These claims are 
not reopened.  38 U.S.C.A.  §§ 5108.  Moreover, inasmuch as 
the Veteran has not fulfilled this threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

New and Material Evidence to Reopen the Heart Disorder Claim

The RO originally denied service connection for coronary 
artery disease, to include as secondary to service-connected 
Type II diabetes mellitus, in an April 2003 rating decision.  
Although the Veteran submitted a NOD with that decision, he 
did not perfect his appeal of that claim by filing a timely 
Substantive Appeal (e.g., VA Form 9 or equivalent statement) 
after the RO sent him an April 2004 SOC.  Therefore, the 
April 2003 RO rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 
20.302, 20.1103 (2009).   

The RO chose to reopen the new and material evidence claim 
for a heart disorder (including coronary artery disease) in 
the July 2006 SOC.  Regardless of the RO's actions, the Board 
has jurisdictional responsibility to determine whether a 
claim previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 
F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 
1992).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the heart disorder claim before proceeding to readjudicate 
the underlying merits of this claim.  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end.
          
The Veteran's claim to reopen service connection for a heart 
disorder (including coronary artery disease) was received in 
February 2005.  Therefore, the amended regulations are for 
application.  See 66 Fed. Reg. at 45,620 (applying the 
revised version of 38 C.F.R. § 3.156 to petitions to reopen 
filed on or after August 29, 2001).  

The RO denied service connection for coronary artery disease 
in the final April 2003 rating decision and April 2004 SOC, 
since the evidence of record did not establish a heart 
disorder during service, or a presumptive heart disorder 
within one year of service.  There also was no competent 
medical evidence linking his current heart problems to his 
military service.  In addition, as to service connection on a 
secondary basis, the RO found that the medical evidence of 
record did not demonstrate that his diabetes mellitus was a 
proximate cause of his current heart disease.  Furthermore, 
it was noted that the onset of his heart disease in 1994 
actually predated his diagnosis of Type II diabetes mellitus 
in 1996.     

Evidence of record at the time of the final April 2003 rating 
decision and April 2004 SOC consisted of STRs, SPRs, National 
Guard records, Department of the Army records, SSA records, 
VA treatment records; VA examinations, private medical 
evidence, a VHA medical opinion, personal statements from the 
Veteran, and lay statements from others.  

The additional evidence received since the final April 2003 
rating decision and April 2004 SOC consists of personal 
statements from the Veteran, lay statements from friends and 
family, argument from his representative, VA treatment 
records, private medical evidence, VA audiology records, and 
a VA heart examination.  

The Board finds that the lay statements by the Veteran, lay 
statements from his family and friends, and argument from his 
representative are cumulative of evidence that was previously 
of record.  Specifically, this evidence merely repeats and 
summarizes his contention that his current heart problems are 
either directly related to service or secondary to his 
service-connected Type II diabetes mellitus.  Similar lay 
assertions from the Veteran and others are previously of 
record.  Cumulative or redundant evidence is not new and 
material.  38 C.F.R. § 3.156(a).  In this regard, lay 
statements or assertions from the Veteran and other family 
and friends which are cumulative of previous contentions that 
were considered by the decision maker at the time of the 
prior disallowance of the claim are not "new" evidence.  
Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board is 
not required to reopen a claim solely based upon lay 
assertions from the Veteran or his representative.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

With respect to the remaining medical evidence, the Board 
finds that, although this additional medical evidence is 
"new" and, therefore, not cumulative or redundant of 
evidence on file at the time of the final April 2003 rating 
decision and April 2004 SOC, it nonetheless is not 
"material" within the meaning of 38 C.F.R. § 3.156(a).  

Specifically, certain VA and private medical evidence merely 
continue to document current heart problems.  Other VA 
treatment records, private medical evidence, and a VA 
audiology examination do not even pertain or relate in any 
way to his claim for service connection for a heart disorder.  
In addition, there is no medical evidence relating any 
current heart problems to his military service decades 
earlier, or to his underlying Type II diabetes mellitus, for 
purposes of secondary service connection.  A February 2007 VA 
heart examination is only speculative in nature.  A 
speculative medical opinion that questions whether the 
Veteran even has a current heart disorder does not raise a 
reasonable possibility of substantiating the claim.  Here, it 
also significant there is no evidence or even a specific 
allegation of continuity of symptomatology of heart problems 
since the time of service.  The first mention of possible 
heart problems in the record is a private medical record from 
October 1993.  This evidence therefore does not relate to an 
unestablished fact necessary to substantiate the claim, and 
thus does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).     

Accordingly, the Board finds no new and material evidence has 
been submitted to reopen the claim for service connection for 
a heart disorder, to include as secondary to Type II diabetes 
mellitus.  The claim is not reopened.  38 U.S.C.A.  §§ 5108.  
Moreover, inasmuch as the Veteran has not fulfilled this 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

As new and material evidence has not been received, the claim 
of entitlement to service connection for bilateral hearing 
loss is not reopened and the appeal is denied.

As new and material evidence has not been received, the claim 
of entitlement to service connection for tinnitus is not 
reopened and the appeal is denied.

As new and material evidence has not been received, the claim 
of entitlement to service connection for a heart disorder, to 
include as secondary to service-connected Type II diabetes 
mellitus is not reopened and the appeal is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


